DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-5, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 2010270887).
Regarding claim 1, Ikeda discloses an actuator for automotive applications, comprising: a main body that houses a motor (3), a transmission (8), a control shaft (7) kinematically connected to said motor by said transmission (the claimed arrangement is clearly shown in fig. 1), wherein the control shaft extends from a first transmission end (fig. 1), connected to the transmission, to a second operating end (7a) operatively connected to a user device, wherein the control shaft is controlled in a reciprocating linear movement in an axial direction by said transmission which transform a rotation movement along a drive axis of the motor into a translation movement of the control shaft along said axial direction (shown in figure 1), wherein the motor and the control shaft are oriented so that the drive axis and the axial direction are perpendicular or parallel and spaced apart from each other (fig. 1), wherein the transmission (8) has a coupling including a screw (15) and a nut (16), wherein the nut (16) is moved in rotation (via 5) by the motor (3) and the screw is made or applied to the first transmission end so as to be able to move the control shaft relative to the nut, wherein the nut (16) is supported by a dual effect bearing (18) that provides support for rolling bearing 18 is fixed via retaining ring 19; see translated paragraphs 15-17, 32), and wherein said bearing (18) is at least partially mounted by interference (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps, at least insomuch as the scope of the phrasing “at least partially mounted by interference” is substantially broad enough to include the arrangement shown in fig. 1, showing the bearing 18 fitted to the first housing 2a) and/or co-moulded on the main body.
Regarding claim 4, Ikeda discloses the actuator as set forth in claim 1, wherein the nut (16) is integrated in (the scope of the phrasing “integrated” includes the arrangement of fig. 1, which shows multiple individual parts that have been assembled into a collective) a ring of the bearing (18).  
Regarding claim 5, Ikeda discloses the actuator as set forth in claim 1, wherein the inner ring of the bearing constitutes (the scope of the phrasing “constitutes” includes the arrangement of fig. 1, which shows multiple individual parts that have been assembled into a “whole”) the same nut (fig. 2 shows nut 16 connected to inner ring of bearing 18).  
Regarding claim 8, Ikeda discloses the actuator as set forth in claim 1, wherein the screw-nut type coupling (8) is of the reversible type (spur gears shown in fig. 1 can be driven in either direction).  
Regarding claim 11, Ikeda discloses the actuator as set forth in claim 1, wherein the main body includes a seat (5) suitable to house at least partially the first transmission end in a retraction movement of the control shaft inside the main body (the structure shown in claims 1-2 is capable of realizing the functional limitation, as claimed; see discussion of MPEP 2114).  
Regarding claim 12, Ikeda discloses the actuator as set forth in claim 11, wherein said seat is contained at least partially inside a toothed wheel or pulley (5) of the transmission (8) driven by the motor (3).  
Regarding claim 13, Ikeda discloses the actuator as set forth in claim 1, wherein the control shaft (7), on the side of the second operating end (7a), is supported by a bushing (11).  
Regarding claim 14, Ikeda discloses the actuator as set forth in claim 1, wherein the control shaft (7) is directly supported by the main body (the bushing 11 of the prior art directly supports the shaft 7 insomuch as Applicant’s fig. 4 shows control shaft 20 directly supported by main body 8).  
Regarding claim 15, Ikeda discloses the actuator as set forth in claim 1, wherein all the supports (11) and/or bearings of the control shaft (7) are arranged on the same main body (fig. 1).  
Regarding claim 16, Ikeda discloses the actuator as set forth in claim 1, wherein the control shaft (7) comprises two abutments (the scope of the phrasing “abutments” is considered sufficiently broad to include at least the hole 7a and the axial end of 7) made integral with one another (fig. 1 shows integral arrangement) by welding, or by crimping and similar mechanical connection (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps, at least insomuch as the disclosure has been mapped to the claimed product).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2010270887), in view of Neufeld et al. (US 9,071,122).
Regarding claim 7, Ikeda discloses the actuator as set forth in claim 1, but is silent wherein a slewing ring or external ring of said bearing is mounted by interference and/or co-molded on the main body.  
Neufeld teaches a prestressed two-row angular contact ball bearing 4, where the outer ring 4a of the rolling bearing 4 is arranged on the inner casing surface 5 of the first housing element 1 in a rotationally fixed and non-displaceable manner by a press fit (col. 9, lines 33-38). Further, the disclosure of Neufeld evidences that such angular row contact ball bearings were used as a radial and axial bearing, and that such bearings are prestressed to provide the advantages of reducing radial play, vibrations, and wear, and to increase the accuracy (col. 8, lines 5-14). 
Therefore, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the press-fit bearings which are able to be pre-stressed as taught by Neufeld . 

Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2010270887), in view of Mikolajek et al. (WO 2018/114543).
Regarding claims 9-10 and 21, the disclosure of Ikeda is silent wherein said screw-nut type coupling is provided with at least one elastic member in order to overcome the frictions between the screw and the nut screw; wherein said at least one elastic member is arranged at the second operating end; wherein an axial position sensor of the control shaft is provided wherein said axial position sensor is associated with a cover of the main body axially facing the first transmission end of the control shaft. 
Mikolajek teaches a screw-nut type coupling (160, 170) is provided with at least one elastic member (310) in order to overcome the frictions between the screw and the nut screw; wherein said at least one elastic member (310) is arranged at (the scope of the phrasing “arranged at” is considered to include the arrangement shown in fig. 2, with the spring 310 considered to be “at” the second operating end 120 insomuch as Applicant’s fig. 12 shows the springs 92 arranged at the second end 28) the second operating end (as best shown in fig. 2); wherein an axial position sensor (210) of the control shaft is provided wherein said axial position sensor is associated with a cover of the main body axially facing the first transmission end of the control shaft (fig. 1). The disclosure of Mikolajek evidences the use of a spring to provide a restoring force; and the use of a position sensor to clearly ascertain the operational state of the system.
Therefore, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the teachings of Mikolajek to improve upon the structure disclosed by Ikeda, .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2010270887), in view of Kondo (US 2004/0036364).
Regarding claims 17-20, Ikeda discloses the actuator as set forth in respective claims 1, 17-18, and 17, but is silent wherein the control shaft is equipped with anti-rotation member that prevent it from rotating around said axial direction; wherein said anti-rotation member comprise a plug coupled with clearance with a groove made on the control shaft; wherein said groove is sized to constitute the maximum drive stroke of the control shaft, wherein the maximum drive stroke is defined as the distance between opposite axial ends of said groove; wherein the anti-rotation member comprise a portion of the drive shaft with a non-axial symmetrical geometry associated with a stop, fixed with respect to the control shaft.  
Kondo teaches a control shaft (6B) is equipped with anti-rotation member (6C, 7) that prevent it from rotating around said axial direction (paras. 14-17); wherein said anti-rotation member (6C, 7) comprise a plug (7) coupled with clearance (para. 15) with a groove (6C) made on the control shaft (6B); wherein said groove (6C) is sized to constitute the maximum drive stroke of the control shaft, wherein the maximum drive stroke is defined as the distance between opposite axial ends of said groove (para. 18); wherein the anti-rotation member (6C, 7) comprise a portion of the drive shaft (6A) with a non-axial symmetrical geometry associated with a stop (fig. 1 shows groove 6C, with symmetry about the axis perpendicular to the longitudinal axis), fixed with respect to the control shaft (para. 14). 
para. 9). Therefore, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the teachings of Kondo to improve upon the structure disclosed by Ikeda, for the benefit of using an anti-rotation mechanism that can be manufactured accurately, and therefore improve the response and controllability of the system. 

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. Applicant has argued that the limitations of the “dual effect bearing” and the “at least partially mounted by interference and/or co-moulded on the main body” of claim 1 are “essential elements of the actuator of the present invention” and “are missing from the references of record” (Remarks, page 7, first paragraph of Argument). This is not persuasive. 
First, with regards to the criticality of the dual-effect bearing as argued, Applicant’s Specification teaches away from Applicant’s arguments in para. 49, “the control shaft 20 is guided by a bearing 44, preferably but not necessarily having a dual effect, on the side of the first transmission end 24.”   
Second, with regards to the scope of the claimed limitation “at least partially mounted by interference,” Applicant has argued a narrower scope of the limitation than is claimed. Applicant’s arguments concern the language of “mounted by interference” (Remarks, Page 8, last paragraph) and “even just its outer ring” (Remarks, Page 8, last paragraph), rather than “said bearing is at least partially mounted by interference
Third, with regards to the presence of the limitations in the references of record, please see the mapping of the art in the body of the rejection, above, which addresses the amended limitations. 
Lastly, the Examiner notes that Applicant’s amendment to claim 1 has changed the scope of the respective dependent claims and the grounds of rejection for the respective claims have been updated accordingly. 

Conclusion
Applicant's amendment (i.e., changing the scope of the dependent claims) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658